Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
The office action is in response to Application filed on 8/16/2021. Claims 1-10 and 18-27 are pending in the application and have been examined. Claims 1, 18 and 21 have been amended. 

Response to Arguments
Applicant’s argument on 35 U.S.C. 103:
Applicant’s arguments, see pages 7-10, filed on 8/16/2021, with respect to the rejection(s) of claims 1-10 and 18-27 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hermesh et al. Publication No, US 2020/0068048 A1.

Examiner Note:
Claim 18 recites an embodiment of the applicants' invention directed towards “A computer readable storage medium.” It is noted that the recitation of the medium in the specification is exclusory signal (Specification, para [0045] “…computer-readable storage 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10 and 18-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. Patent No. US 10,469,317 B1 (Jiang hereinafter) in view of Hermesh et al. Publication No. US 2020/0068048 A1 (Hermesh hereinafter), Do et al. Publication No. US 2019/0065232 A1 (Do hereinafter) and Rao et al. Publication No, US 2015/0326535 A1 (Rao hereinafter).

Regarding claim 1,
Jiang teaches a network device comprising: a processor, an input/output device coupled to the processor, and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:

instantiating at least one node (Fig. 1 – servers 12A-X is implementing the network function forwarding graph for network service 26) comprising a processor and a network interface (col 9, lines 24-42 and Fig. 2 – each server 12 includes microprocessor 210 and interface 240), wherein the at least one node includes a common configuration with other nodes in a network (col 9, lines 24-42 and Fig. 2 - servers 12A-X include common configuration);
extracting virtual network function parameters through an inference engine (Col 13 lines 14-26 - an identified device profile 28 for instantiating a virtual network function (VNF) instance 23A defines one or more VNF input configuration parameters);
generating a virtual network function template based on the virtual network function parameters (Col 13 lines 27-39 - The identified device profile 28 may define one or more configuration templates for configuring a VNF instance 23A, wherein the configuration template may be completed using the input configuration parameters), wherein the virtual network function template instantiates at least one virtual network function by assembling the at least one virtual network function from the at least one node (col 7, lines 8-14 – the virtualized network function descriptor specify an identifier, a virtual machine image or other software image for execution to perform the VNF. A virtualized network function descriptor may also include connectivity and interface requirements for the corresponding VNF for establishing connectivity with the VNF; and col 8, lines 11-15 – based on the virtualized network function template descriptor, the controller may instantiate VNFs 23 of the network service 26 on server 12); and automatically configuring the at least one the virtual network function for onboarding onto a platform (col 6, line 54-58 – Controller 24 may perform management and orchestration (MANO). Orchestration may include onboarding and coordinating VNFs that in combination instantiate a network service; and col 8, lines 8-16 - controller 24 may orchestrate the VNFs for each network service 26 in part by identifying available NFVI platform and instantiating VNFs 23 of the network service 26 to the NFVI platform). 

While Jiang teaches a server comprising a processor, Jiang does not explicitly teach:

at least one node comprising a packet processor, the packet processor configured to process a packet header at a network layer, wherein the at least one node includes a common configuration with other nodes in a network, and wherein the common configuration includes common protocol stacks.

wherein the virtual network function parameters have a common code structure with the other nodes.

generating a virtual network function template based on the virtual network function parameters and using the common protocol stacks.

generating a configuration file or configuration script.

wherein the onboarding onto the platform is based on a function input designating a desired function or group of functions for the at least one the virtual network function.


at least one node comprising a packet processor, the packet processor configured to process a packet header at a network layer (Para 0034-0035 – the gateway may comprise a processor which may be configured to receive and process network layer packet data units (PDUs) from the transmitting node; and Para 0043 - the network node receives the data packet via its physical layer 707 data link layer 706 and provides them to the tunneling protocol 705 in the network layer 703 for processing), wherein the at least one node includes a common configuration with other nodes in a network, and wherein the common configuration includes common protocol stacks (Fig. 7 – as stating on fig. 7, client node and network node are including common protocol stacks such as both the nodes include Physical Layer 707, Data link Layer 706, Network Layer 703, etc.)
wherein the virtual network function parameters have a common code structure with the other nodes (Para 0137 – the functionality of the protocol stacks of the different nodes and the implementation of a TSO VNF session may be provided in form of one or more components)
generating a virtual network function template using the common protocol stacks (Para 0054 – the NOE Controller (VNF Coordinator) creates a TSO VNF session that is associated to the TSO Offload Request 1102 (e.g. through the TSO ID). The TSO VNF session may implement a reception protocol stack and transmission protocol stack and its functionality).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Hermesh. The motivation for doing so is to allow the network device to handle virtual network function (VNF) of multiple clients at the same time (Hermesh, Para 0031).
Do teaches:
generating a configuration file or configuration script (Para 0027 – The virtualized resources can be used to implement one or more virtual applications 130 (e.g., a Virtual Network Function (VNF)) in the cloud environment 120. For example, a virtual application 130 can be implemented using one or more interconnected virtual machines (VMs); and Para 0031 - A virtual application 130 may be implemented using one or more virtual application VMs 160, 165. A virtual application VM 160 can be instantiated using a virtual application VM image, which is a template for instantiating a virtual application VM 160. In one embodiment, the virtual application injection component 110 obtains a virtual application VM image from a data store 170 and modifies/customizes it to include injection data. Injection 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Do. The motivation for doing so is to cause a virtual application to be deployed in a cloud environment by using the modified virtual application deployment descriptor in order to configure and monitor the virtual application in the cloud environment (Do, Abstract).
Rao teaches:
wherein the onboarding onto the platform is based on a function input designating a desired function or group of functions for the at least one the virtual network function (Para 0064 – the service management module may receive a service request input 510 from product director for creating and onboarding a Firewall X network function (VNF), wherein the request input includes associated information such as configuration information associated with the VNF (e.g., Service Type: Firewall X, Edge Router: R23A), VNF sizing information (e.g., Processors: 1 CPU, RAM: 4 Gb, Storage: 8 Gb), information indicating that the VNF does not require tuning (e.g., Required: NO), network insertion information (e.g., Insert @ Router: R64G, Port No. 80), and/or additional information associated with creating and/or onboarding the VNF; and Para 0066 – based on information of functions from the requested input, the network controller may configure the Firewall X VNF and an edge router associated with cloud resource 260 (e.g., R23A) such that the Firewall X VNF may interact, via router R23A, with a physical router included in service provider network 270.  Similarly, the network controller may configure router R64G, included in service provider network 270, such that router R64G may interact, via router R23A, with the Firewall X VNF. So, the Firewall X network service may then be provided to the service location via the Firewall X VNF, router R23A, router R64G, and service provider network 270).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Rao. The motivation for doing so is to insert one or more VNF into the service provider network in order to allow the network service to be provided to the service location (Rao, Abstract).

Regarding claim 2, the network device of claim 1,
Jiang does not explicitly teach:
the configuration file is used for onboarding metadata for at least one network level.
wherein the configuration file includes a script interacting with an orchestration platform to validate the at least one node.
Do teaches:
the configuration file is used for onboarding metadata for at least one network level (Para 0028 – The configuration data may include, for example, information regarding where the virtual application 130 is to be deployed (e.g., which virtual data center or cloud environment 120), information regarding the virtual application 130 itself (e.g., VM images (or the locations of where those VM images are stored), a virtual application deployment descriptor for the virtual application 130, and information regarding the cloud manager that manages the cloud environment 120 in which the virtual application 130 is to be deployed).
wherein the configuration file includes a script interacting with an orchestration platform to validate the at least one node (Para 0048 – the injection data includes a script, a configuration file, and/or a security certificate such as a public key that corresponds to a private key included in the injection VM image to enable secure communications between the virtual application VM 160 and the injection VM 150)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Do. The motivation for doing so is to cause a virtual application to be deployed in a cloud environment by using the modified virtual application deployment descriptor in order to configure and monitor the virtual application in the cloud environment.

Regarding claim 3, the network device of claim 2,
Jiang teaches
Wherein creating the configuration script includes specifying a virtual network interface card (NIC) (col 5, lines 38-50 - Each of VNFs 23 may be  and at least one configuration parameter corresponding to the virtual NIC (col 7, lines 6-15 - A virtualized network function descriptor may also include interface parameter requirements for the corresponding VNF for establishing connectivity with the VNF).

Regarding claim 4, the network device of claim 1,
Jiang teaches
the virtual network function parameters comprise a packet processing graph (Col 11 lines 57-60 - VNF description template 732 provides information regarding the VNF forwarding graphs), wherein the packet processing graph comprises at least one of a protocol (Col 11 lines 8-16 - the configuration information may configure VNF instance 23A to accept network connections and communicate according to a particular networking protocol), a packet processing parameter, a dependency, and a metric.

Regarding claim 5, the network device of claim 4, 
Jiang teaches
wherein the protocol includes at least one of an internet protocol level information, a media access control (MAC) information, and a routing table (Col 11 lines 8-16 - the configuration information may include an assignment of MAC addresses for VNF instance 23A); wherein the packet processing parameter includes at least one of a hardware requirement and a software requirement (Col 11 lines 8-16 - the configuration information may configure VNF instance 23A to accept network connections with external controller 24 for further run-time configurations. Further, the configuration information may include an assignment of interfaces for VNF instance 23A).

Regarding claim 7, the network device of claim 1,
Jiang does not explicitly teach

wherein the packet processor is a Vector Packet Processor (VPP).

Sood teaches:
wherein the packet processor is a Vector Packet Processor (VPP) (Para 0073 – the network VNF 442 of Network Function Virtualization Infrastructure NFVI 108 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Sood. The motivation for doing so is to allow the network device to get benefits of using a packet processor such as high performance, flexibility and rich feature set.
Regarding claim 8, the network device of claim 1,
Jiang teaches
wherein a function information is communicated to the inference engine from the input/output device (col 7, lines 37-45 – controller 24 receives request for network service function from customer device of customer 11, i.e. receiving the request from input/output component of the customer device), the function information including at least one of a hosting requirement, an application logic, a TCP/IP building block and an Ethernet building block (col 5, lines 25-37 – Virtual network functions VNFs of the network services include virtualized applications such as firewall, carrier grade network address translation (CG-NAT), media optimization (voice/video), WAN optimization, TCP optimizers, IPSec/VPN services, load balancing of packet flows, and complex network functions).

Regarding claim 9, the network device of claim 1,
Jiang teaches
wherein the inference engine generates an artifact including at least one of a virtual machine configuration, a container configuration, a firewall configuration, an IP layer configuration, and an Ethernet configuration (col 10, lines 55-66 – based on VNF template 27 information, the controller 24 creates configuration data 230A that is usable for configuring virtual machine 210A for implementing a forwarding graph network service).

Regarding claim 10, the network device of claim 1,
Jiang teaches
wherein the virtual network function template includes at least one of a Command Line Interface (CLI) for at least one of a firewall, an executable, a software defined network (SDN) controller, and an application programming interface (API); a Linux internet protocol (IP); a Kernel Virtual Machine (KVM) domain Extensible Markup Language (XML); and a network interface card (NIC) (col 11, lines 17-25 – the device profile 28 may specify interfaces information for configuration a VNF descriptor such as the attachment of an interface of VNF instance 23A to a physical port of NIC 240).

Regarding claim 18,
Jiang teaches a computer readable storage medium comprising executable instructions that cause a processor to effectuate operations comprising:

instantiating at least one node (Fig. 1 – servers 12A-X is implementing the network function forwarding graph for network service 26) comprising a processor and a network interface (col 9, lines 24-42 and Fig. 2 – each server 12 includes microprocessor 210 and interface 240), wherein the at least one node includes a common configuration with other nodes in a network (col 9, lines 24-42 and Fig. 2 - servers 12A-X include common configuration);
extracting virtual network function parameters through an inference engine (Col 13 lines 14-26 - an identified device profile 28 for instantiating a virtual network function (VNF) instance 23A defines one or more VNF input configuration parameters);
generating a virtual network function template based on the virtual network function parameters (Col 13 lines 27-39 - The identified device profile 28 may define one or more configuration templates for configuring a VNF instance 23A, wherein the configuration template may be completed using the input configuration parameters), wherein the virtual network function template instantiates at least one virtual network function by assembling the at least one virtual network function from the at least one node (col 7, lines 8-14 – the virtualized network function descriptor specify an identifier, a virtual machine image or other software image for execution to perform the VNF. A virtualized network function descriptor may also include connectivity and interface requirements for the corresponding VNF for establishing connectivity with the VNF; and col 8, lines 11-15 – based on the virtualized network function template descriptor, the controller may instantiate VNFs 23 of the network service 26 on server 12); and automatically configuring the at least one the virtual network function for onboarding onto a platform (col 6, line 54-58 – Controller 24 may perform management and orchestration (MANO). Orchestration may include onboarding and coordinating VNFs that in combination instantiate a network service; and col 8, lines 8-16 - controller 24 may orchestrate the VNFs for each network service 26 

While Jiang teaches a server comprising a processor, Jiang does not explicitly teach:

at least one node comprising a packet processor, the packet processor configured to process a packet header at a network layer, wherein the at least one node includes a common configuration with other nodes in a network, and wherein the common configuration includes common protocol stacks.

wherein the virtual network function parameters have a common code structure with the other nodes.

generating a virtual network function template based on the virtual network function parameters and using the common protocol stacks.

generating a configuration file or configuration script.

wherein the onboarding onto the platform is based on a function input designating a desired function or group of functions for the at least one the virtual network function.

Hermesh teaches:
at least one node comprising a packet processor, the packet processor configured to process a packet header at a network layer (Para 0034-0035 – the gateway may comprise a processor which may be configured to receive and process network layer packet data units (PDUs) from the transmitting node; and Para 0043 - the network node receives the data packet via its physical layer 707 data link layer 706 and provides them to the tunneling protocol 705 in the network layer 703 for processing), wherein the at least one node includes a common configuration with other nodes in a network, and wherein the common configuration includes common protocol stacks (Fig. 7 – as stating on fig. 7, client node and network node are including common protocol stacks such as both the nodes include Physical Layer 707, Data link Layer 706, Network Layer 703, etc.)
wherein the virtual network function parameters have a common code structure with the other nodes (Para 0137 – the functionality of the protocol stacks of the different nodes and the implementation of a TSO VNF session may be provided in form of one or more components)
generating a virtual network function template using the common protocol stacks (Para 0054 – the NOE Controller (VNF Coordinator) creates a TSO VNF session that is associated to the TSO Offload Request 1102 (e.g. through the TSO 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Hermesh. The motivation for doing so is to allow the network device to handle virtual network function (VNF) of multiple clients at the same time (Hermesh, Para 0031).
Do teaches:
generating a configuration file or configuration script (Para 0027 – The virtualized resources can be used to implement one or more virtual applications 130 (e.g., a Virtual Network Function (VNF)) in the cloud environment 120. For example, a virtual application 130 can be implemented using one or more interconnected virtual machines (VMs); and Para 0031 - A virtual application 130 may be implemented using one or more virtual application VMs 160, 165. A virtual application VM 160 can be instantiated using a virtual application VM image, which is a template for instantiating a virtual application VM 160. In one embodiment, the virtual application injection component 110 obtains a virtual application VM image from a data store 170 and modifies/customizes it to include injection data. Injection data is data that is added to the virtual application VM image to facilitate the configuration and monitoring of the virtual application 130 or the virtual application VM 160. The injection data may include, for example, scripts (e.g., cloud-init script that is to be executed when the virtual application VM 160 is instantiated), configuration files, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Do. The motivation for doing so is to cause a virtual application to be deployed in a cloud environment by using the modified virtual application deployment descriptor in order to configure and monitor the virtual application in the cloud environment (Do, Abstract).  
Rao teaches:
wherein the onboarding onto the platform is based on a function input designating a desired function or group of functions for the at least one the virtual network function (Para 0064 – the service management module may receive a service request input 510 from product director for creating and onboarding a Firewall X network function (VNF), wherein the request input includes 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Rao. The motivation for doing so is to insert one or more VNF into the service provider network in order to allow the network service to be provided to the service location (Rao, Abstract).


Regarding claim 19, the computer readable storage medium of claim 18,
Claim 19 is analyzed and interpreted as a computer readable storage medium of claim 2.

Regarding claim 20, the network device of claim 1,
Jiang does not explicitly teach:
wherein the network interface is used to generate the configuration file or the configuration script at each layer.
Do teaches:
wherein the network interface is used to generate the configuration file or the configuration script at each layer (Para 0031 – the virtual application injection component 110 obtains a virtual application VM image from a data store 170 and modifies/customizes it to include injection data, wherein the injection data may include scripts, configuration files, etc.)


Regarding claim 21,
Jiang teaches a method comprising:

instantiating at least one node (Fig. 1 – servers 12A-X is implementing the network function forwarding graph for network service 26) comprising a processor and a network interface (col 9, lines 24-42 and Fig. 2 – each server 12 includes microprocessor 210 and interface 240), wherein the at least one node includes a common configuration with other nodes in a network (col 9, lines 24-42 and Fig. 2 - servers 12A-X include common configuration);
extracting virtual network function parameters through an inference engine (Col 13 lines 14-26 - an identified device profile 28 for instantiating a virtual network function (VNF) instance 23A defines one or more VNF input configuration parameters);
generating a virtual network function template based on the virtual network function parameters (Col 13 lines 27-39 - The identified device profile 28 may define one or more configuration templates for configuring a VNF instance 23A, wherein the configuration template may be completed using the input configuration parameters), wherein the virtual network function template instantiates at least one virtual network function by assembling the at least one virtual network function from the at least one node (col 7, lines 8-14 – the virtualized network function descriptor specify an identifier, a virtual machine image or other software image for execution to perform the VNF. A virtualized network function descriptor may also include connectivity and interface requirements for the corresponding VNF for establishing connectivity with the VNF; and col 8, lines 11-15 – based on the virtualized network function template descriptor, the controller may instantiate VNFs 23 of the network service 26 on server 12); and automatically configuring the at least one the virtual network function for onboarding onto a platform (col 6, line 54-58 – Controller 24 may perform management and orchestration (MANO). Orchestration may include onboarding and coordinating VNFs that in combination instantiate a network service; and col 8, lines 8-16 - controller 24 may orchestrate the VNFs for each network service 26 

While Jiang teaches a server comprising a processor, Jiang does not explicitly teach:

at least one node comprising a packet processor, the packet processor configured to process a packet header at a network layer, wherein the at least one node includes a common configuration with other nodes in a network, and wherein the common configuration includes common protocol stacks.

wherein the virtual network function parameters have a common code structure with the other nodes.

generating a virtual network function template based on the virtual network function parameters and using the common protocol stacks.

generating a configuration file or configuration script.

wherein the onboarding onto the platform is based on a function input designating a desired function or group of functions for the at least one the virtual network function.

Hermesh teaches:
at least one node comprising a packet processor, the packet processor configured to process a packet header at a network layer (Para 0034-0035 – the gateway may comprise a processor which may be configured to receive and process network layer packet data units (PDUs) from the transmitting node; and Para 0043 - the network node receives the data packet via its physical layer 707 data link layer 706 and provides them to the tunneling protocol 705 in the network layer 703 for processing), wherein the at least one node includes a common configuration with other nodes in a network, and wherein the common configuration includes common protocol stacks (Fig. 7 – as stating on fig. 7, client node and network node are including common protocol stacks such as both the nodes include Physical Layer 707, Data link Layer 706, Network Layer 703, etc.)
wherein the virtual network function parameters have a common code structure with the other nodes (Para 0137 – the functionality of the protocol stacks of the different nodes and the implementation of a TSO VNF session may be provided in form of one or more components)
generating a virtual network function template using the common protocol stacks (Para 0054 – the NOE Controller (VNF Coordinator) creates a TSO VNF session that is associated to the TSO Offload Request 1102 (e.g. through the TSO 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Hermesh. The motivation for doing so is to allow the network device to handle virtual network function (VNF) of multiple clients at the same time (Hermesh, Para 0031).
Do teaches:
generating a configuration file or configuration script (Para 0027 – The virtualized resources can be used to implement one or more virtual applications 130 (e.g., a Virtual Network Function (VNF)) in the cloud environment 120. For example, a virtual application 130 can be implemented using one or more interconnected virtual machines (VMs); and Para 0031 - A virtual application 130 may be implemented using one or more virtual application VMs 160, 165. A virtual application VM 160 can be instantiated using a virtual application VM image, which is a template for instantiating a virtual application VM 160. In one embodiment, the virtual application injection component 110 obtains a virtual application VM image from a data store 170 and modifies/customizes it to include injection data. Injection data is data that is added to the virtual application VM image to facilitate the configuration and monitoring of the virtual application 130 or the virtual application VM 160. The injection data may include, for example, scripts (e.g., cloud-init script that is to be executed when the virtual application VM 160 is instantiated), configuration files, etc.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Do. The motivation for doing so is to cause a virtual application to be deployed in a cloud environment by using the modified virtual application deployment descriptor in order to configure and monitor the virtual application in the cloud environment (Do, Abstract).
Rao teaches:
wherein the onboarding onto the platform is based on a function input designating a desired function or group of functions for the at least one the virtual network function (Para 0064 – the service management module may receive a service request input 510 from product director for creating and onboarding a Firewall X network function (VNF), wherein the request input includes 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Rao. The motivation for doing so is to insert one or more VNF into the service provider network in order to allow the network service to be provided to the service location (Rao, Abstract).

Regarding claim 22, the method of claim 21,
Claim 22 is analyzed and interpreted as a method of claim 2.

Regarding claim 23, the method of claim 22,
Claim 23 is analyzed and interpreted as a method of claim 3.

Regarding claim 24, the method of claim 21,
Claim 24 is analyzed and interpreted as a method of claim 4.

Regarding claim 25, the method of claim 24,
Claim 25 is analyzed and interpreted as a method of claim 5.

Regarding claim 26, the method of claim 21,
Claim 26 is analyzed and interpreted as a method of claim 8.

Regarding claim 27, the method of claim 21,
.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Hermesh Do and Rao, and further in view of Chastain et al. Publication No. US 2016/0124781 A1 (Chastain hereinafter).
Regarding claim 6, the network device of claim 1,
Jiang does not explicitly teach

wherein the platform is an enhanced control, orchestration, management, and policy (ECOMP) platform.

Chastain teaches:
wherein the platform is an enhanced control, orchestration, management, and policy (ECOMP) platform (Para 0066 and Fig. 1 – the control system 102 can integrate an enhanced control, orchestration, management, and policy framework ECOMP platform 136).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jiang to include the teachings of Chastain. The motivation for doing so is to allow the controller enable rapid service creation and dynamically elastic capacity management network service.




- 29 -DOCS 123144-014UT1/2670836.1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DA T TON/Acting Patent Examiner of Art Unit 2445   
                                                                                                                                                                                                     /YOUNES NAJI/Primary Examiner, Art Unit 2445